Case 1:18-cr-20773-KMW Document 31 Entered on FLSD Docket 06/30/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case Number: 18-CR-20773-WILLIAMS

     UNITED STATES OF AMERICA,

     vs.

     JEROME ALLEN,

           Defendant.
     __________________________/

     GOVERNMENT’S MOTION FOR DOWNWARD DEPARTURE PURSUANT TO
          5K1.1 OF THE UNITED STATES SENTENCING GUIDELINES

            The United States moves to reduce the sentence of Defendant Jerome Allen

     (“Allen”) pursuant to Rule 5K1.1 of the United States Sentencing Guidelines (“USSG”):

            1.     On September, 27, 2018, Allen was charged by information in this case.

            2.     On October 3, 2018, Allen pleaded guilty to the information, which charged

     him with laundering more than $10,000 in proceeds of wire fraud.

            3.     Allen provided the Government with substantial assistance and, as a result

     of this substantial assistance, the Government recommends a forty-five percent reduction

     in his sentence from the low end of his Guidelines range of 8 months, which results in an

     approximately 4 month reduction, for a final sentence of 4 months.



     Dated: June 30, 2019                        Respectfully submitted,

                                                 ROBERT ZINK, ACTING CHIEF
                                                 CRIMINAL DIVISION, FRAUD SECTION
                                                 U.S. DEPARTMENT OF JUSTICE




                                                1
Case 1:18-cr-20773-KMW Document 31 Entered on FLSD Docket 06/30/2019 Page 2 of 3



                                       ARIANA FAJARDO ORSHAN
                                       UNITED STATES ATTORNEY

                                       /s/ Elizabeth Young
                                       Elizabeth Young (FL Bar #A5501858)
                                       Trial Attorneys
                                       Elizabeth.Young@usdoj.gov
                                       United States Department of Justice
                                       Criminal Division, Fraud Section
                                       1400 New York Avenue, N.W.
                                       Washington, D.C. 20005
                                       Telephone: (202) 262-7650




                                       2
Case 1:18-cr-20773-KMW Document 31 Entered on FLSD Docket 06/30/2019 Page 3 of 3




                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 30, 2019, I electronically filed the foregoing

     document with the Clerk of Court using CM/ECF.




                                              /s/ Elizabeth Young
                                              DOJ Trial Attorney




                                             3
